DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/272,488.  The preliminary amendment filed on March 1, 2021 has been entered.  Claims 17-32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 15, 2021, April 13, 2022 and July 13, 2022 have been considered by the examiner.
The information disclosure statement filed March 1, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, no translation of the documents C2 and C3 was submitted.  Accordingly, these items have been lined through on the form PTO/SB/08. The other listed items have been considered.
The information disclosure statement filed September 20, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, no translation of the document C5 was submitted.  Accordingly, this item has been lined through on the form PTO/SB/08. The other listed items have been considered.

Drawings
The drawings received on March 1, 2021 are acceptable.

Claim Objections
Claim 32 is objected to because of the following informality: In line 3 “release” should read --permit--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, lines 6-8 recite that the compensation mechanism is “configured to apply a reinforcing pressing force for a frictionally locking transmission of the actuation force between the transmission element and the actuation element when the actuation force is applied to the actuation element” but does not particularly point out the manner in which the compensation mechanism is configured so as to cause the reinforcing pressing force to be applied. As described in paragraph [0035] the force is brought about by the bent connection between the actuation element and the clamping element and influenced by the angle with which the contact faces of the friction element and the counter-face, which as described in paragraph [0053] are the walls 1a, 1b of a groove extending in the actuation direction, come into contact with one another.
Claim 27 recites the limitation “the clamping element” in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection will be overcome if claim 26 is amended to depend from claim 21, and claim 21 is amended to depend from claim 18.
In claim 29 the limitation “increased coefficient of friction” is unclear because it cannot be determined what the coefficient of friction is increased relative to.
Claim 27 recites the limitation “the relative movement between the actuation element and the transmission element” in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection will be overcome if claim 31 is amended to depend from claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 21-23 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,984,072 (Leimbach).
Regarding claim 17, Leimbach discloses an actuation mechanism (1) for a clutch (19), comprising: an actuation element (21) configured to be loaded with an actuation force (the force FB in the annotated copy of Fig. 3 below, which is generated by drive motor 3 and transmitted via gearing 39, 43) and to be displaced by way of the actuation force in an actuation direction (X in the annotated copy of Fig. 3 below, leftward in Fig. 1 and rightward in Figs. 2 and 3); a transmission element (25) configured to carry out a displacement in the actuation direction; and a compensation mechanism (9) configured to apply a reinforcing pressing force (FV in the annotated copy of Fig. 3 below, i.e., the force directed perpendicular to the conical surface 47 and acting to press the balls 27 radially outward as described in column 6, lines 6-12) for a frictionally locking transmission of the actuation force between the transmission element and the actuation element when the actuation force is applied to the actuation element, wherein the compensation mechanism comprises a friction element (27) and a counter-face (the conical surface 47 of member 51 and/or the inner peripheral surface of member 25) which are configured to bring about the reinforcing pressing force via a frictionally locking connection when the actuation force is applied, the friction element and the counter-face are configured to bring about the reinforcing pressing force by way of a supporting force (FA, i.e., the radially directed component of the force FV) resulting from a deflection of the actuation force, and the reinforcing pressing force has at least the magnitude of the supporting force (FA = cosine of angle 48 x FV, thus FV>=FA).


    PNG
    media_image1.png
    731
    1239
    media_image1.png
    Greyscale


Regarding claim 18, Leimbach discloses an actuation mechanism as claimed in claim 17 wherein: (i) the compensation mechanism (9) is configured to reduce the reinforcing pressing force (FV) between the transmission element (25) and the actuation element (21) when no actuation force (FB) is applied to the actuation element (as FB decreases, so does FV), and/or when the actuation element (21) is situated in an end position (where projections 33 contact stops 35 as described in column 6, lines 33-45), or (ii) the friction element (27) and the counter-face (the conical surface 47 of member 51 and/or the inner peripheral surface of member 25) are configured to permit a relative movement of the transmission element (25) with respect to the actuation element (21) parallel to the actuation direction (X) when no actuation force (FB) is applied to the actuation element and/or when the actuation element is situated in the end position.
Regarding claim 21, Leimbach discloses an actuation mechanism as claimed in claim 17, wherein the compensation mechanism (9) comprises a clamping element (23) configured for deflecting the actuation force (FB) into the supporting force (FV), the magnitude of the supporting force proportionally to the magnitude of the actuation force is higher, and/or the compensation mechanism is configured to reduce the reinforcing pressing force (FA) to zero (see column 6, lines 27-45).  
Regarding claim 22, Leimbach discloses an actuation mechanism as claimed in claim 21, whereinPage 4 of 9Application No. To be determined Attorney Docket No. 037068.PE302USthe clamping element (23) is connected to the actuation element (21) via a torque-free articulated connection (member 21 does not rotate and thus transmits no torque to member 23).  
Regarding claim 23, Leimbach discloses an actuation mechanism as claimed in claim 21, wherein the friction element (27) is provided on the clamping element (23), and the counter-face is provided on the transmission element (25).
Regarding claim 26, Leimbach discloses an actuation mechanism as claimed in claim 18, wherein the end position is defined by way of a stop (35, see Fig. 1) which is of stationary configuration with respect to the transmission element (25) and the actuation element (21).  
Regarding claim 27, Leimbach discloses an actuation mechanism as claimed in claim 26, wherein the clamping element (23) is configured to bear against the stop (35) in the end position of the actuation element (21), and a force acting between the stop and the clamping element counteracts the frictionally locking connection between the friction element (27) and the counter-face (see column 6, lines 33-45).  
Regarding claim 28, Leimbach discloses an actuation mechanism as claimed in claim 26, wherein a lifting geometry is provided in the end position on the stop (35), which lifting geometry is configured to space the friction element (27) apart from the counter-face, or at least to release the frictionally locking connection between the friction element and the counter-face (see column 6, lines 33-45).  
Regarding claim 29, Leimbach discloses an actuation mechanism as claimed in claim 18, wherein the counter-face and/or the friction element is configured with an increased coefficient of friction (the coefficient of friction of these elements is sufficiently high to enable the force locking connection described in column 6, lines 6-16).  
Regarding claim 30, Leimbach discloses an actuation mechanism as claimed in claim 17, wherein the actuation mechanism is configured to apply the actuation force to the actuation element pneumatically, hydraulically, mechanically, electrically and/or magnetically (via electric drive motor 3 and mechanical gearing 39, 41).  
Regarding claim 31, Leimbach discloses a clutch actuator (see e.g. column 4, lines 48-50), comprising: an actuation mechanism as claimed in claim 17, wherein the clutch actuator is configured to disengage a clutch (19) by way of the transmission element (25) as described for example in column 6, lines 16-26.  
Regarding claim 32, Leimbach discloses a clutch actuator as claimed in claim 31, whereinPage 6 of 9Application No. To be determined Attorney Docket No. 037068.PE302USthe actuation mechanism is configured, when no actuation force (FB) acts on the actuation element (21), to permit relative movement between the actuation element and the transmission element (25), and/or the transmission element (25) is loaded in the actuation direction (X) by way of an elastic prestressing force which is generated by way of a spring element (15), wherein the elastic prestressing force is configured such that, when no actuation force is applied to the actuation element, it is in equilibrium with an elastic prestressing force of a clutch spring (the clutch spring referred to in column 6, line 32-33). These operations are described in column 6, lines 27-52. 

Allowable Subject Matter
Claims 19, 20, 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or render obvious the configuration of the counter-face and friction element specified in claim 19, in particular wherein “the counter-face is configured as a face of a groove which extends along the actuation direction, and the friction element is configured as a tongue which is configured to be guided in the groove along the actuation direction.”
Nor does the prior art disclose or render obvious the  tensioning element specified in claim 24, in particular “a tensioning element between the actuation element and the transmission element, which tensioning element is configured to generate a tensioning pressing force which is configured so as to improve the frictionally locking transmission of the actuation force.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,286,803 discloses an adjustment mechanism for a clutch linkage; U.S. Patent No. 3,478,853 discloses an automatic wear adjuster for a friction device; and U.S. Patent No. 6,085,884 discloses a pressure medium operated clutch actuator with an automatic adjusting device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656